Title: To Thomas Jefferson from Jacob Gerrit Diriks, 7 June 1789
From: Diriks, Jacob Gerrit
To: Jefferson, Thomas



Sir
Dunkerque Chez Mad: La veuve Buys rue deSoubise No. 24 7 Junii 1789

Last year when I had the honor to pay my respects to You, Your Excellency did give me great hopes that Congress would take Such  Measures, as to pay these foreign officers who have Served the American Cause, and that You had wrote on that Subject to the President of Congress.
As I am now informed that Your Excellency had received an answer, Whereby You should be autorised to discharge the Interest and Capital due to us, I take the Liberty to beg Your Excellency to inform Me if that resolution regards the French officers only, or both Dutch and French who at an early period of the late Contest f[l]ocked to the American Standard.—I have the Honor to be with Respect, Your Excellency’s Most obedient and Most humble Servant,

Diriks

